Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 1 of 10 PageID #: 2
                                                                                         f\LED
                                                                                       OC1 2 6 2018
                                                                                         OISIR\CT COURT
                        AFFIDAVIT FOR SEIZURE WARRANT
                                                                                    E ~1lRN O\SIRICT Or MO
                                                                                           $1. LOU\S
         I, David Rapp, being duly sworn, depose and state as follows:

         1.     I am an investigative or law enforcement officer of the United States within

 the meaning of Section 2510(7) of Title 18, United States Code, and I am empowered by

 law to conduct investigations of and to make arrests for the offenses enumerated in Title '

 18, United States Code, Section 2516.

         2.     I have been employed as a Special Agent with the Federal Bureau of

 Investigation (FBI) for approximately 17 years.         This affiant has investigated many

 different types of federal criminal violations including matters involving the online ,

 exploitation of children, particularly in relation to violations of Title 18, United States

 Code, Sections 2251, 2252 and 2252A, which criminalize the production, possession,

 receipt, distribution and transmission of child pornography and Title 18, United States

 Code, Section 2422(b) and 2324, which criminalizes using the mail or any facility or means

 of interstate or foreign commerce to knowingly persuade, induce, entice or coerce a person

 under the age of 18 to engage in sexual activity for which a person can be charged with a

 criminal offense and transportation of a minor across state lines with the intent to engage

 in criminal sexual activity.

         3.     The statements contained in this affidavit are based on this affiant' s personal

 knowledge along with information supplied to me by other law enforcement officers. This "

 .affidavit is not intended to be a complete and detailed description of all of the facts and

 evidence discovered during this investigation. I have set forth only the information that I

 believe is necessary to establish the required foundation for the issuance of the seizure

 warrant requested. Information in this affidavit is based upon my own investigation and



                                               1
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 2 of 10 PageID #: 3



 that of other experienced law enforcement investigators with whom I am working. As part

 of the investigation described in this affidavit, I have reviewed public records and talked

 with or reviewed reports of other law enforcement investigators.
                                                      _,

                               PROPERTY TO BE SEIZED

         4.     This affidavit is made incsupport of an application for a warrant to seize

 the following property:

         a.     2017     Mercedes-Benz      S550,          VIN:   WDDUG8FB5HA305753      (the

 "Mercedes").

         5.     The facts in this affidavit establish probable cause to believe the above

 described property is subject to seizure and forfeitUre under both civil and criminal

 authorities.
   '

                                  LEGAL FRAMEWORK

         6.     Pursuant to 18 U.S.C. § 2253(a)(3), any property, real or personal, used or

 intended to be used to commit or to promote the commission of an offense in violation of

 18 U.S.C. §§ 2251(a) (sexual exploitation of children) and 2252A(a)(2) (receipt of child

 pornography) is subject to criminal forfeiture.

         7.     Pursuant to 18 U.S.C. § 2254, any property subject to forfeiture pursuant to

 Section 2253 (including facilitating property) is also subject to civil forfeiture.

         8.     Pursuant to 18 U.S.C. § 2428, any property, real or personal, that was used

 or intended to be used to commit or to facilitate the commission of a violation of 18 U.S.C.

 § 2423(a) (transportation of a minor with intent to engage in criminal sexual activity) is

 subject to both criminal and civil forfeiture.




                                                  2
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 3 of 10 PageID #: 4



        9.      This application seeks a seizure warrant under both civil and criminal

 authority because the property to be seized could be placed beyond process if not seized
                                                               '




         10.    Pursuant to 18 U.S.C. §§ 981(b), 2254 and 2428(b)(2), property subject to

 civil forfeiture may be seized by a civil seizure warrant issued by a judicial officer "in any

 district in which a forfeiture act,ion against the property may be filed," and may be executed
                                                                                 ;



 "in any district in which the property is found," if there is probable cause to believe the

 property is subject to forfeiture. A civil forfeiture action may be brought in any district

 where "acts or omissions giving rise to _the forfeiture occurred."                  28 U.S.C.
                                                                                         ,•




 § 1355(b)(l)(A). As detailed below, acts or omissions under investigation occurred in the

 Eastern District of Missouri. 21 U.S.C. § 853(±), 18 U.S.C. § 2253(b) and 2428 provides

 authority for the issuance of a seizure warrant for property subject to criminal forfeiture.

         11.    Based on the foregoing, the issuance of this. seizure warrant is authorized

 under 21 U.S.C. § 853(±) for criminal forfeiture; and 18 U.S.C. § 98l(b) for .civil forfeiture.

 Notwithstanding the provisions of Rule 41(a) of the Federal Rules of Criminal Procedure,

 the issuance of this seizure warrant in this district is appropriate under 18 U.S.C. §

 981(b)(3) and 28 U.S.C. § 1355(b)(l) because acts or omissions giving rise to the forfeiture

 occurred in the Eastern District of Missouri.

                                 SUBJECT OF INVESTIGATION

         12.    Ashu Joshi ("JOSHI") is a 46 year-old St. Louis County resident.

         13.    On October 24, 2018,
                               '
                                     JOSHI was indicted
                                                      .
                                                        in the United States District

 Court for the Eastern District of Missouri on three counts, including sexual exploitation of

 children in violation of 18 U.S.C. § 2251(a); receipt of child pornography in violation of



                                                 3
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 4 of 10 PageID #: 5



 18 U.S.C. § 2252A(a)(2); and transportation of a minor with intent to engage in criminal

 sexual activity in violation of 18 U.S.C. § 2423(a).

                                    PROBABLE CAUSE

         14.    On October 9, 2018, Sgt. Adam Kavanaugh of the St. Louis County Police
                                                                                       I


 Department's Special Investigations Unit, advised this affiant that four Cyber-Tips from

 the National Center for Missing and Exploited Children (NCMEC) had been forwarded to

 the Bowling Green Police Department in Kentucky. Sgt. Kavanaugh stated the Bowling

 Green Police Department was requesting the St. Louis County Special Investigations Unit
                                                               '
 for assistance due to one of the parties involved residing in the Eastern District of Missouri.

 The Cyber-Tips, contained in Cyber Tipline Report #41196177, #41222737, #41246874

 were received by NCMEC on October 5, 2018 between 00:30:39 hours (UTC) and

 23:56:45 hours (UTC). The Cyber-Tip, contained in Cyber Tipline Report #41249019 was

 received by NCMEC on October 6th,.2018 at 00:58:09 hours (UTC).

         15.    Per Cyber-Tip #41196177, Facebook reported that on between August 28,

 2018 and September 30, 2018 a Facebook account registered with the name of "JANE

 DOE," mobile phone number of 270-779-XXXX, date of birth of December X, 2001,

 approximate age of 16, and a screen/user name of xxxxxx.xxxx. 79 1 had uploaded and sent

 approximately 333 files, which possibly contained child pornography to another user. The

 recipient of the child pornography files was a Facebook account registered with the name




 .1The minor victim's full name is within her Facebook user name, and, thus, it has been
 redacted and she is referred to as "Jane Doe." Any place in the affidavit that has an "X" or
 "x" indicates a redaction.


                                               4
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 5 of 10 PageID #: 6



    of ASHP JOSHI, 2 mobile phone number of 606-521-4661, email of dqoshi@gmail.com,

    and age of 47. The Cyber-tip further indicated that Facebook had logged the files as being

    uploaded by a user utilizing a computer with the Internet Protocol (IP) address of

    74.132.185.61, which geo-locates to the area of Bowling Green, Kentucky. The Cyber-Tip

    lastly advised that Facebook had reported its personnel had viewed the files uploaded to

    the Facebook account 'prior to submitting the Cyber-Tip report.

           16.     On October 10, 2018, St. Louis County law enforcement contacted .the

    Bowling Green Police Department and spoke with Detective Buss, who had received the

    aforementioned cyber-tips. Detective Buss stated he had positively identified "JANE

    DOE" as being sixteen years-old and that she attended a High School in Bowling Green,

    Kentucky. Detective Buss advised several of the images in the Cyber-Tips were of JANE

    DOE in a nude state with her genitals being lasciviously displayed. Detective Buss stated

\
    he had positively identified JOSHI through a Kentucky Department of Revenue photo.

    There was a male in several of the images provided in the Facebook Cyber-Tip that

    matched JOSHI's Department of Revenue photograph. Further, the phone number used to
                                                             }




    register the ASHU JOSHI Facebook account belonged to JOSHI according to law

    enforcement databases. It should be noted Detective Buss stated several of the images in

    the Cyber-Tips portrayed JOSHI and sixteen-year-old JANE DOE posing nude together.

    Further, Detective Buss stated he had discovered JANE DOE's sister had permanently

    withdrew JANE DOE from school as of October 10, 2018. JANE DOE had informed

    several teachers and students before being withdrawn that she was pregnant.




    2
     On his Facebook Profile, JOSHI lists his date of birth as l!XX/1971, however, Missouri
    Department of Revenue records show that his date of birth is 4/XX/1972.
                                                5
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 6 of 10 PageID #: 7



        17.     Sgt. Kavanaugh of the St. Louis' County Police Department subsequently

 viewed the files from Cyber-Tip #41196177 that were uploaded from the Facebook account

 registered with the name of "JANE DOE" with the mobile phone number of 270-779-

 XXXX, date of birth of December X, 2001, approximate age of 16, and a screen/user name

 ofxxxxxx.xxxx.79. Sgt. Kavanaugh conveyed to me what the images depicted. It should

 be noted, the female depicted in several of the child pornography images from the cyber-
                                                                              '
 tip matched the image of JANE DOE provided by Detective Buss. Upon viewing the files

 uploaded to the account, Sgt. Kavanaugh confirmed that the    severa~   of the files contained

 child pornography.

        18.     Per Cyber-Tip #41246874, Facebook reported, that between August 22,

 2018 and September 7, 2018 a Facebook account registered with the name of ASHU

 JOSHI, mobile phone number of 606-521-4661, email of drjoshi@gmail.com, age of 47

 according to his Facebook date of birth, had uploaded and sent approximately 144 files,

 which possibly contained child pornography to anotheruset. The recipient of the files was

 a Facebook account registered with the name of "JANE DOE," mobile phone number of

 270-779-XXXX, date of birth of December X, 2001, approximate age of 16, and a

 screen/user name ofxxxxxxx.xxxx.79. The Cyber-tip further indicated that Facebook had

 logged the files as being uploaded by a user utilizing a computer with the Internet Protocol

 (IP) address of 165.134.205.10 and 67.65.139.250, which both return to the St. Louis, MO

 area. The Cyber-Tip advised that Facebook had reported its personnel had viewed the files

 uploaded to the Facebook account prior to submitting the Cyber-Tip report.

        19.     Sgt. Kavanaugh subsequently viewed the files from Cyber-Tip #41246874
                       ,_

 that were uploaded from the Facebook account registered with the name of ASHU JOSHI,



                                              6
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 7 of 10 PageID #: 8



 mobile phone number of 606-521-4661, email of drjoshi@gmail.com, age of 47, and

 Facebook listed date of birth of January X, 1971. It should be noted, in several of the

 images, a male depicted in the photograph's matched JOSHI's Department of Revenue

 photo. Upon viewing the files uploaded to the Facebook account, Sgt. Kavanaugh

 confirmed that the several of the files contained child pornography. JOSHI resides at 9362

 Caddyshack Circle in St. Louis, MO 63127, which is located in the Eastern District of

 Missouri.

        20.    A sample of the files from Cyber-Tip #41246874 are as followed:

                   a. FILE NAME:
                      c3sp2wfx0k8coc0o38600125_241722836470858_3465902045091
                      856384_0.JPg
                                                                          r
                           i.   DESCRIPTION: An image file depicting the victim JANE
                                DOE nude exposing her vagina. JOSHI is standing behind
                                JANE DOE with his right hand on her breast. JOSHI and
                                JANE DOE he~ds are turned toward each other appearing
                                as if they are about to kiss. JOSHI appears to be taking the
                                photograph with a silver iPhone.

                   b. FILE NAME:
                      lchwm9o7n49\vwkkc38818123 1932222680134439 7333792928
                      642367488_0.jpg

                           i.   DESCRIPTION: An image file that is split down the
                                middle as if the image had been screen shot wliile video
                                chatting. On the left hand side the image file depicts JANE
                                DOE manipulating her vagina with her fingers. On the right
                                side of the image, JOSHI is depicted smiling.

        21.    The aforementioned information led law enforcement to locate JOSHI on

 October 10, 2018, for questioning. Law Enforcement, specifically Det. Lucca with St.

 Louis County Police Department, met with JOSHI at the St. Louis County Police

 Department and read him his Miranda rights. JOSHI stated he understood his rights, and

 began to answer questions from law enforcement. During the interview, JOSHI admitted


                                              7
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 8 of 10 PageID #: 9



 receiving child pornographic images of sixteen-year-old JANE DOE. JOSHI admitted to

 directing JANE DOE to perform sexual acts on herself and send him videos or pictures.

 JANE DOE sent these self-produced child pornography images of JANE DOE to JOSHI

 at his request over the internet via Facebook messenger.

        22.    JOSHI stated that he moved to the St. Louis, Missouri area from Kentucky

 in approximately November of 2016. JOSHI admitted to driving from the St. Louis,
 ~




 Missouri area, to Kentucky every two to three weeks thereafter to meet sixteen-year-old

 JANE DOE. JOSHI further admitted than on at least one occasion, JOSHI would pick up ,-

 JANE DOE and transporting her back to St. Louis. Once back in the St. Louis area, JOSHI

 had JANE DOE perform oral sex on him, in violation of Missouri State law, Section

 566.061. JOSHI stated the photographs (that constitute child pornography of JANE DOE)

 were received on his cell phone. JOSHI informed law enforcement that he deleted the

 photographs of JANE DOE off his cell phone. Detective Lucca proceeded to show the

 pornographic images and videos contained within the above-mentioned Cyber-Tips to

 JOSHI. JOSHI reviewed the images and recognized all the images and videos within the

 Cyber-Tips as himself and JANE DOE.

        23.    Law enforcement in Kentucky located victim JANE DOE on October 10,

 2018. In summary, JANE DOE told law enforcement that she had sent the photographs of

 herself in the nude to JOSHI at JOSHI's direction. JOSHI had driven her to Missouri at

 least twice. She further told Investigator Donya Jackson on October 17, 2018, that the

 defendant had picked her up and driven her to Missouri in a Mercedes. She identified

 photographs of herself in JOSHI's Mercedes.         JOSHI's hands also appear in the

 photographs of her in the Mercedes. After JOSHI transported her to Missouri in the



                                             8
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 9 of 10 PageID #: 10



 Mercedes at least twice between March 2018 and October of 2018, JANE DOE had oral

 sex and vaginal sex with JOSHI at JOSHI's home in Missouri. These sex acts were in

 violation of Missouri law due to JANE DOE being only sixteen years old and JOSHI being

 forty-six years old at the time.

       , 24.    Records show that JOSHI titled the 2017 Mercedes in his name on

 December 13, 2016 and he last registered the 2017 Mercedes on March 1, 2018. Public

 Records show that he has not owned any other vehicle since March of 2018.

                                        CONCLUSION .

        25.     Based on your affiant' s training and experience and the training and

 experience of other veteran members of my team, the information set forth above

 establishes probable cause that the above described property is subject to criminal and civil

 forfeiture pursuant to 18 U.S.C. §§ 2253(a)(3) and 2254, as property used or intended to

 be used to commit or to facilitate the commission of violations of 18 U.S.C. §§ 2251(a)

 (sexual exploitation of children) and 2252A(a)(2) (receipt of child pornography) is subject

 to criminal forfeiture; and is also subject to criminal and civil forfeiture pursuant to 18

 U.S.C. § 2428, as property used or intended to be used to commit or to facilitate the

 commission of a violation of 18 U.S.C. § 2423(a)


                                    /




                                               DAVID RAPP
                                               Task Force Officer
                                               Federal Bureau of Investigation


 SUBSCRIBED and SWORN to· before me this           ~        day of October, 2018.
Case: 4:18-mj-06389-PLC Doc. #: 1-1 Filed: 10/26/18 Page: 10 of 10 PageID #: 11




                                       PATRIC!




                                      10
